                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

WILLIE L. CAMPBELL,                      )
                                         )
                    Plaintiff,           )                  8:19CV379
                                         )
             v.                          )
                                         )              MEMORANDUM
THOMAS P. STRIGENS,                      )               AND ORDER
                                         )
                    Defendant.           )
                                         )

       This matter is before the court on its own motion. On August 29, 2019, the
Clerk of the Court sent a Memorandum and Order (Filing No. 4) to Plaintiff directing
him to submit a $400.00 filing fee or a request to proceed in forma pauperis within 30
days. On September 3, 2019, the Memorandum and Order was returned to the court
as undeliverable. (Filing No. 5.) The Clerk of Court resent the Memorandum and
Order to the Douglas County Correctional Center in Omaha, Nebraska, but it was
again returned as undeliverable. (Filing No. 6.) The most recent docket-sheet entries
indicate that the Clerk of Court has not resent the Memorandum and Order a third
time, noting “Mail not resent, no forwarding address.” (Filing No. 6.)

       Plaintiff has an obligation to keep the court informed of his current address at
all times. See NEGenR 1.3(e) and (g) (requiring pro se parties to adhere to local rules
and inform the court of address changes within 30 days). This case cannot be
prosecuted in this court if Plaintiff’s whereabouts remain unknown.

       IT IS THEREFORE ORDERED that: Plaintiff shall have 20 days from the date
of this Memorandum and Order to apprise the court of his current address, in the
absence of which this matter will be dismissed without prejudice and without further
notice. The Clerk of the Court is directed to set a pro se case management deadline
in this case using the following text: October 15, 2019: deadline for informing court
of address.
DATED this 25th day of September, 2019.

                             BY THE COURT:

                             s/ Richard G. Kopf
                             Senior United States District Judge




                               2
